Citation Nr: 1034992	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983.  

This appeal to the Board of Veterans Appeals (Board) arose from a 
December 1995 rating decision in which the RO denied service 
connection for a cervical spine disorder, as well as a rating in 
excess of 10 percent for the Veteran's service-connected lumbar 
spine disability.  In October 1996, the Veteran filed a notice of 
disagreement (NOD) with regard to the denials of service 
connection and of an increased rating; and the RO issued a 
statement of the case (SOC) in November 1996.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 1997.  The RO issued supplemental 
SOCs (SSOCs) in February and July 1997.  In a July 1997 rating 
action, the RO granted a 20 percent rating for the Veteran's 
lumbar spine disability (as reflected in the July 1997 SSOC).  
The Veteran continued his appeal for a higher rating.

In March 1998, the Veteran testified during a Board video-
conference hearing before an undersigned Veterans Law Judge 
(VLJ); a transcript of the hearing is of record.

In June 1998, the Board remanded the claims on appeal to the RO 
for additional action, to include development of the evidence and 
due process development.  In a January 2000 rating action, the RO 
granted a 40 percent rating for the lumbar spine disability, 
effective November 18, 1998.  The Veteran continued his appeal 
for a higher rating.

In July 2000, the Board granted a 40 percent rating for the 
Veteran's lumbar spine disability prior to November 18, 1998, but 
denied a rating in excess of 40 percent for that disability, as 
well as denied service connection for a cervical spine disorder.  
In a July 2000 rating decision implementing the Board's July 2000 
decision, the RO granted a 40 percent rating for the lumbar spine 
disability from August 15, 1995 (as reflected in the January 2000 
SSOC).  The Veteran, in turn, appealed the Board denials to the 
United States Court of Appeals for Veterans Claims (Court).

By a March 2001 Order, the Court granted a Joint Motion for 
Remand and to Stay Further Proceedings filed by counsel for both 
parties, vacating the Board's July 2000 decision with respect to 
the denial of service connection for a cervical spine disorder 
and the denial of a rating in excess of 40 percent for the lumbar 
spine disability and remanding these claims to the Board for 
further action consistent with the joint motion.

In September 2001, the Board remanded the claims on appeal to the 
RO to afford the Veteran another Board hearing.  In November 
2001, the Veteran testified during a Board video-conference 
hearing before an undersigned VLJ; a transcript of the hearing is 
of record.

In a June 2002 decision, the Board denied service connection for 
a cervical spine disorder, as well as denied a rating in excess 
of 40 percent for the lumbar spine disability. The Veteran again 
appealed the denials to the Court.

By a December 2002 Order, the Court granted a Joint Motion for 
Remand and to Stay Further Proceedings filed by counsel for both 
parties, vacating the Board's June 2002 decision, and remanding 
the matters on appeal to the Board for action consistent with the 
joint motion.  The Board, in turn, remanded the claim to the RO 
for completion of the requested action.

By rating action of December 2003, the RO awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective November 8, 
2001.  In August 2004, the Veteran's attorney filed an NOD with 
the effective date of the award, and the RO issued an SOC in 
October 2004. However, the Veteran did not perfect an appeal by 
filing a substantive appeal.

In March 2004, the Board remanded the claims on appeal to the RO 
for further development of the evidence and for due process 
development.  After accomplishing that development, the RO 
continued to deny a rating in excess of 40 percent for the lumbar 
spine disability, as well as service connection for a cervical 
spine disorder (as reflected in the August 2005 SSOC), and 
returned both matters to the Board for further appellate 
consideration.

In a March 2006 decision, the Board denied service connection for 
a cervical spine disorder, as well as a rating in excess of 40 
percent for the lumbar spine disability. The Veteran again 
appealed to the Court.

By a September 2007 Order, the Court granted a Joint Motion for 
Partial Remand filed by counsel for both parties, vacating that 
portion of the Board's March 2006 decision denying the Veteran's 
claim for service connection for a cervical spine disorder and 
remanding the matter remaining on appeal to the Board for action 
consistent with the joint motion.  The Court noted that the 
Veteran had abandoned his appeal with regard to an increased 
rating for a lumbar spine disability.  See Grantham v. Brown, 114 
F. 3d 1156 (Fed. Cir. 1997).  As such, the Board has 
characterized the matter remaining on appeal as reflected on the 
title page.

The Board remanded the matter in October 2008 for further 
evidentiary development.  After accomplishing further action, the 
RO continued to deny the claim remaining on appeal, (as reflected 
in a May 2009 SSOC), and returned matter to the Board for further 
appellate consideration.

The Veteran testified during a Board video-conference hearing 
before an undersigned VLJ in October 2009; a transcript of the 
hearing is of record.  

As a final preliminary matter, the Board notes that in October 
2009, the Veteran's attorney submitted an additional October 2009 
private medical statement pertinent to his claim along with a 
waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2009).  
Another copy of that statement was submitted again and received 
in November 2009 without a waiver of initial RO review.  However, 
because this is duplicative evidence previously submitted with a 
waiver of initial RO review, it does not constitute new evidence; 
hence, another waiver of RO consideration is not required.  Id.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been accomplished.  

2.  The weight of the competent, probative evidence establishes 
that the currently diagnosed cervical spine disability, involving 
both degenerative joint disease (DJD) and degenerative disc 
disease (DDD), is not medically related to the Veteran's active 
service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine 
disability, involving DJD and DDD, are not met.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant. See Shinseki v. 
Sanders, 556 U.S. ___ (2009).

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

The Board notes that, in May 2004, the RO sent the Veteran a 
letter in May 2004 advising him of the information and evidence 
necessary to substantiate his appeal.  The May 2004 letter 
further advised the Veteran that VA is responsible for getting 
relevant records held by any Federal agency, to include service 
records, Social Security Administration (SSA) records, and 
records from VA and other Government agencies; that he must 
provide enough information about the records to allow VA to 
request them; and that it was his responsibility to make sure VA 
received the records.  

Although the RO has not provided specific notice pertinent to 
VA's assignment of disability ratings and effective dates (in the 
event service connection is granted), on these facts, the Veteran 
is not shown to be prejudiced by the omission of such notice.  
Because the Board herein denies the claim for service connection, 
no disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.
 
After issuance of the above-described notice, the most recent may 
2009 SSOC reflects readjudication of the claim for service 
connection.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the VCAA notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, the 
Veteran's service treatment records (STRs) have been associated 
with the claims file, along with available records from those VA 
and non-VA medical providers that the Veteran has either 
submitted or identified as having relevant records.  The record 
shows that the Veteran identified a private chiropractic center 
as having pertinent treatment records.  The RO requested records 
from the facility, but in January 2009 that facility responded 
that no records were on file for the Veteran.  Neither the 
Veteran nor his attorney has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical providers 
have additional pertinent records that should be obtained before 
the appeal is adjudicated by the Board.  See, e.g., Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded numerous VA examinations, most 
recently in April 2009 to determine whether his claimed cervical 
spine disability is related to his active service.  The Board 
finds that the VA examinations are adequate because, as explained 
below, they were based upon consideration of the Veteran's 
pertinent medical history, his lay assertions and current 
complaints, and because they describe the claimed cervical spine 
disability in detail sufficient to allow the Board to make a 
fully informed determination.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   The Board accordingly finds no reason to remand for 
further examination.  

Finally, the Veteran has been afforded three hearings before 
Veterans Law Judges in which he presented oral argument in 
support of his claim, and the record includes his written 
statements, as well statements by his attorney, provided on his 
behalf.  

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board also finds that there was substantial compliance with 
the October 2008 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in October 2008, the Board directed the RO to 
obtain from the Togus VA Medical Center (VAMC) all outstanding 
pertinent records of evaluation and/or treatment for the Veteran 
from May 1, 1984 to the present.  These records were obtained and 
associated with the claims file in November 2008.  The Board 
directed the RO to then send the Veteran a letter requesting that 
he provide sufficient information, and if necessary, 
authorization, to enable it to obtain any additional evidence 
pertinent to the claim.  This was accomplished by the RO in a 
November 2008 letter.  As indicated, all available, identified 
treatment records have been associated with the claims file.  The 
Board also directed the AMC/RO to schedule the Veteran for a VA 
examination to determine the nature and likely etiology of his 
claimed cervical spine disability.  As indicated, this was 
accomplished in April 2009.  Accordingly, all directed action has 
been accomplished, and, therefore, further remand is not 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding 
substantial compliance where an opinion was provided by a 
neurologist as opposed to an internal medicine specialist 
requested by the Board).  

Under these circumstances, the Board concludes that necessary 
duties to notify and assist have been satisfied, and the Board 
will proceed with consideration of the merits of the claim on  
appeal.  

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  As a layperson, the Veteran is 
competent to report on the onset and continuity of his or her 
current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Medical matters of diagnosis and etiology 
are typically within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  However, lay evidence may provide competent and 
sufficient evidence of a diagnosis or to establish etiology if 
(1) the layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993). 

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the weight of the evidence 
is against the Veteran's claim of service connection for current 
cervical spine disability involving DJD and DDD. 

As indicated, the Veteran has offered testimony during three 
Board hearings.  However, the transcript of the most recent, 
October 2009 Board hearing, reflects his principal assertions 
advanced on appeal.  The Veteran testified that he was a deck 
seaman during the first part of his active service.  His duties 
included handling mooring lines, which were often wet and could 
weigh up to 150 to 200 pounds.  This caused pain starting at the 
base of his back and going up into his neck.  He saw a hospital 
corpsman, who gave him exercises to do.  The Veteran further 
testified that in 1983, while he was on leave but prior to his 
discharge from active service, he saw a civilian doctor due to 
the continued pain.  According to the Veteran, the physician 
diagnosed scoliosis and offered an opinion relating the disorder 
to the Veteran's active service.  

The STRs shows that in December 1981, he complained of low back 
pain for one week without trauma.  The diagnosis was chronic mild 
low back pain.  The STR documents no complaints, findings, or 
diagnosis relating to the Veteran's neck.  During his September 
1983 discharge examination, the Veteran reported recurrent back 
pain, but physical examination of the neck and spine was 
"normal."

Consistent with the Veteran's Board hearing testimony, the record 
on appeal includes private (non-VA) treatment records from 
October 1983 showing that the Veteran presented at an emergency 
room (ER) with complaints of a 2-year history of chronic backache 
with pain extending from the low back to the shoulders.  He also 
complained that his neck ached at times.  Physical examination 
revealed some muscle spasms in the lumbar region on the right.  
The ER treatment notes contain no clinical findings or diagnosis 
relating to the cervical spine.

By way of history, the Board notes that the Veteran was 
discharged within one week of the October 1983 ER treatment.  

Following his October 1983 discharge, the Veteran sought 
treatment in February 1984 with a private chiropractor.   The 
Veteran complained of some neck pain at that time.  He also 
sought VA treatment in March 1984 with complaints of back 
problems since lifting heavy cables in-service in 1981.  He also 
complained of pain radiating into the upper back at times.  The 
March 1984 treatment notes contain no clinical findings or 
diagnosis related to the neck.  

In an April 1984 letter, the private physician who previously 
examined the Veteran in October 1983 provided a handwritten 
summary of the 1983 treatment.  He wrote that he saw the Veteran 
in the ER in October 1983 for complaints of backache, which the 
Veteran had had for the past 2 years.  The symptoms started in 
the low back and extended into the shoulders, plus his neck ached 
at times.  He had reported that he was in the Army, but had never 
had a work-up.  The physician then detailed the results of a 
December 1983 physical examination of the lumbar spine region and 
X-rays.  The Veteran complained of similar back ache which would 
last several hours and go away.  It was indicated that x-rays 
were taken of his back which revealed some degree of increased 
lumbosacral angle but no other abnormality.  The diagnosis at 
that time, according to the physician, was recurrent muscle spasm 
probably due to increased lumbosacral angle.  

In connection with his March 1984 claim for service connection 
for a back injury, the Veteran underwent a VA examination in 
April 1984.  He reported low back pain which started in 1981.  
The Veteran's complaints included low back pain with discomfort 
radiating to the area in-between the shoulder blades and the 
thoracic area.  (There were no X-rays or clinical findings of the 
cervical spine.)  

The next pertinent record consists of a December 1994 treatment 
note showing that the Veteran complained of neck and low back 
pain beginning while carrying cables during service.  On physical 
examination, range of motion testing revealed limited range of 
motion of the neck.  X-rays revealed a straightening of the 
cervical spine, which was indicated as most likely secondary to 
muscle spasm; mild, degenerative disease of the C5 and C6 
vertebral bodies; and posterior bony osteophyte, which projected 
into the spinal foramina at the C5-6 level on the right.

On the question of the etiology of current cervical spine 
disability there exists competent opinion evidence both 
supporting and weighing against the Veteran's claim.  Under such 
circumstances, the Board's duty is to determine the probative 
value of these opinions.  See Hayes, 5 Vet. App. at 69.  

The  Board points out that any medical professional's opinion 
constitutes medical conclusions that the Board cannot ignore or 
disregard.  The Board, however, is not obligated to accept any 
physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Hayes, 5 Vet. App. at 69.  In fact, the Board may favor 
one medical opinion over another if it offers an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
is to assess whether a medical expert was fully informed of the 
pertinent factual premises (i.e., medical history) of the case.  
A review of the claims file is not required because a medical 
professional can also become aware of the relevant medical 
history by having treated a veteran for a long period of time or 
through a factually accurate medical history reported by a 
veteran.  See id. at 303-304.  

The second inquiry in determining probative value is whether the 
medical expert provided a fully articulated opinion.   See id.  A 
medical opinion that is equivocal in nature or expressed in 
speculative language does not provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of 
an opinion involves consideration of whether an opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  Therefore, a bare conclusion, 
even one reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. West, 
11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it 
includes clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  A medical opinion 
that is a factually accurate, fully articulated, and based on 
sound reasoning carries significant weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

Here, the evidence weighing against the Veteran's claim includes 
the Veteran's STRs, which reflects that the Veteran complained of 
low back pain, but not neck pain, during service.  

Also weighing against the Veteran's claim is a post-service, 
March 1999 treatment note from a private physician.  The 
physician noted that he had asked the Veteran if he wanted 
treatment or just VA disability compensation.  The Veteran 
reported that he wanted both, and the physician noted that he 
could not help the Veteran with his VA claim.  Although not 
highly probative, this note weighs against the Veteran's claim 
because it suggests that the physician was either unable or not 
willing to provide a favorable opinion relating the Veteran's 
complaints to his service.

The record also includes March 2001 ER notes from a private 
hospital showing that the Veteran complained of neck pain 
following a motor vehicle accident where he was a passenger in 
the front seat.  The vehicle rolled over, and the Veteran's head 
was snapped to the side.  An emergency responder's report shows 
that the Veteran reported a prior 1983 back injury.  These 
treatment records weigh against the Veteran's claim because they 
show a possible post-service etiology for the current neck 
disability.  

The Veteran also underwent a VA spine examination in June 1999.  
The Board finds that the VA examiner's opinion is highly 
probative with regard to the issue of whether the Veteran's 
current neck disorder is related to his 1983 complaints.  

First, the VA examiner thoroughly reviewed the pertinent factual 
history.  In part, the VA examiner noted the Veteran's complaints 
of neck pain during service, plus quoted from the October 1983 ER 
treatment records.  The VA examiner pointed out that the Veteran 
reported neck complaints to a nurse, but the examining physician 
did not note neck complaints or provide physical findings, except 
for spasms in the high lumbar region.  The VA examiner correctly 
pointed out that the 1983 treatment records are the only 
contemporaneous evidence mentioning the neck.  The VA examiner 
also reviewed a February 1999 treatment record.  In short, the VA 
examiner's thoroughly reviewed the medical history, which 
establishes that he was fully aware of the pertinent factual 
premise of the case.  

The June 1999 VA examiner also provided a clear diagnosis and 
etiology opinion.  He determined that based upon his review of 
the records and the X-ray reports, the Veteran had a current 
cervical spine diagnosis of DJD at the C5-C6 level with right 
lateral bony neuroforaminal stenosis.  The VA examiner also 
explained that the Veteran had had conventional films and a CT 
scan of his neck done less than a year ago, which supported this 
diagnosis.  

The June 1999 VA examiner then supported his conclusions with a 
reasoned analysis.  He opined that he had insufficient evidence 
to conclude that the primary cause of the Veteran's current 
cervical spine condition was carrying cable.  He explained that 
although the Veteran informed him that he had complained of pain 
during service, there was nothing documented "on paper" to 
confirm the Veteran's assertions.  To the extent the Veteran 
sought treatment in October 1983, his primary problem at that 
time was his chronic backache.  In other words, the VA examiner 
reiterated, he did not think that there was sufficient evidence 
to link the Veteran's October 1983 emergency room neck complaint 
to his current diagnosis.

In summary, the VA examiner was fully aware of pertinent history, 
but found that there was inadequate factual information to link 
the Veteran's current neck disability to his service.  Because it 
was factually accurate, fully articulated, and based on sound 
reasoning, the June 1999 VA examiner's opinion carries 
significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Finally, the evidence weighing against the Veteran's claim 
consists of reports of several VA spine examinations performed by 
a different VA examiner.  

The VA examiner first examined the Veteran in November 1998.  In 
his examination report, the VA examiner did not indicate if he 
reviewed the claims file, but he made specific references to the 
Veteran's treatment history, such as the September 1983 discharge 
examination and the October 1983 ER records.  The VA examiner 
also noted the Veteran's report of pain beginning during active 
service while carrying heavy cables.  The Veteran reported to the 
VA examiner that he sought private treatment in October 1983, 
though the X-rays were negative.  The Veteran's current 
complaints consisted of pain extending from the low back up to 
the base of the neck.  

In November 1998, the VA examiner also performed a thorough 
physical examination, including range of motion testing and he 
noted that X-rays of the cervical spine revealed mild DJD at 
multiple levels with some osteophyte formation, and a July 1998 
computed tomography (CT) scan showed moderate, right, lateral 
bony neural foraminal stenosis with osteophyte formation at C5-
C6.  Based on the results of the examination, the VA examiner 
provided, in pertinent part, a diagnosis of myofascial syndrome 
of the shoulder girdle, cervical spine area, and low back, with 
recurrent symptoms.  The VA examiner also opined that no true 
neurological deficits had been demonstrated, but did not provide 
an opinion addressing the likely etiology of the Veteran's 
cervical spine disorder.  In a November 1998 addendum, the VA 
examiner noted results of a November 1998 CT scan showing no 
nerve root compression.

The same VA examiner performed a follow-up examination in 
February 1999.  The VA examiner thoroughly reviewed the claims 
file, noting the December 1981 in-service treatment record, along 
with the September 1983 discharge examination.  The VA examiner 
also noted results of the March 1984 VA examination.  With regard 
to the Veteran's current complaints, the VA examiner noted that 
the Veteran reported pain and stiffness in the neck and shoulders 
aggravated by cold and damp weather.  The Veteran also reported 
that raising his arms over his head caused pain in his arms, 
shoulders, and neck.  

As part of his examination in February 1999, the VA examiner 
again performed a thorough physical examination and reviewed 
results of the prior CT scan and X-rays.  Then, based on the 
results of the examination, the VA examiner in February 1999 
diagnosed generalized myofascial syndrome, severe 
deconditioning/obesity.  The VA examiner opined that the Veteran 
definitely did not have spondylolisthesis or spondylolysis, and 
studies showed no currently neurological deficits.  The VA 
examiner then opined that the diagnosed generalized myofascial 
syndrome was still thought to be the Veteran's major problem, 
affecting his body from the neck and posterior thorax to the low 
back with parascapular structures.  The VA examiner did not 
provide a diagnosis or opinion regarding the likely etiology of 
the Veteran's cervical spine disorder, but in an October 1999 
addendum, the VA examiner indicated that the Veteran's lumbar 
spine disorder was not related to his active service.  

The same VA examiner performed a subsequent VA spine examination 
in March 2005.  He first noted that he had extensively reviewed 
the claims file, including the Veteran's STR, VA treatment 
records, and private treatment records.  With regard to the 
pertinent medical history of the cervical spine, the VA examiner 
documented the Veteran's complaints and cited the previously-
noted treatment records.  With regard to the Veteran's employment 
history, the VA examiner noted that the Veteran was currently 
unemployed, but had previously worked handling scrap metal.  The 
VA examiner also noted that although the Veteran reported 
experiencing neck pain, his answers in this regard were vague, 
nonspecific, and diffuse.  In particular with regard to the neck, 
the Veteran complained of numbness affecting both arms diffusely 
and equally with inclusion of both hands, including numbness in 
the chest.  He indicated that the pain affected all of the neck 
with occasional catching when rotating his head.  The pain 
radiated down into the middle of the back.  He also had tingling 
in the hands and arms, and weakness in the entire upper body.  
The Veteran denied swelling, but endorsed stiffness in the 
morning.  For relief, he used medication, but did not use a 
cervical collar.  

In March 2005, the VA examiner also performed a thorough clinical 
evaluation of the neck and shoulders, including range of motion 
testing, and review of past electromyograph (EMG) and X-ray 
studies.  Then, based on the results of the examination, the VA 
examiner diagnosed DJD at C5-6 with right lateral bony foraminal 
stenosis.  With regard to the etiology of the disorder, the VA 
examiner opined that the Veteran's disorder likely consists of 
age- and occupation-related changes with history of trauma.  In 
support, he explained that the Veteran's discharge examination 
was negative.  Further "innumerable" prior evaluations had been 
noteworthy because of their lack of objective pathology, which 
suggested a compensation neurosis.  The VA examiner then 
characterized the Veteran's claims of deficits as "baffling" 
because they were vague and did not correspond to known 
distributions of nerves.  For instance, the Veteran complained of 
total numbness and weakness in the arms, including the hands, but 
the limitation of motion in the shoulders was uniform, suggesting 
some adhesive capsulitis, secondary to deconditioning.  Finally, 
the VA examiner observed, the STR showed complaints of low back 
pain, but no accidents, and the Veteran's complaints were vastly 
out of proportion to the physical findings.

In March 2005, the VA examiner offered an addendum in which he 
reiterated his opinion that it is not as likely as not that any 
currently demonstrated cervical spine disability is the result of 
disease or injury incurred or aggravated during the Veteran's 
active service.  

In a subsequent, July 2005 addendum, the same VA examiner 
reviewed the June 1999 opinion of a private physician (noted 
below), who, according to the VA examiner, diagnosed DJD at C5-6 
with right lateral bony neuro-foraminal stenosis.  The VA 
examiner explained that this diagnosis has been repeatedly 
confirmed, except that no neurologic deficits have been 
demonstrated.  The VA examiner also opined that these changes 
most likely developed or became symptomatic following the 
Veteran's active service because the STR showed no documentation 
for complaints related to the neck.  In the addendum, the VA 
examiner also summarized the August 2001 evaluation by a private 
physician Dr. FG.  The VA examiner commented that the private 
physician documented that the Veteran suffered an in-service 
injury in 1940, which the VA examiner pointed out, was 20 years 
before the Veteran was born.  Further, to the extent the private 
physician detailed CT findings related to the Veteran's neck, 
those findings had been superseded by more recent and accurate 
MRI interpretations.  The VA examiner also pointed out that Dr. 
FG noted a September 1997 EMG negative for cervical spine 
radiculopathy, which findings were consistent with subsequent 
November 1998 and March 2001 EMGs.  In light of these negative 
neurological results, the VA examiner characterized Dr. FG's 
conclusions as "astonishing and sweeping."  In summary, the VA 
examiner observed, there is no documentation that degenerative 
changes in the Veteran's neck caused him to complain during 
service; the diagnosis of low back strain and myofascial syndrome 
still seemed appropriate.

Most recently, the same VA examiner performed a VA spine 
examination in April 2009.  The VA examiner first noted the 
Veteran's period of active service and that the Veteran 
attributed his neck disorder to carrying reels of cable during 
service.  The VA examiner, however, observed that the Veteran was 
never seen for complaints of neck problems during active service, 
except for the October 1983 private ER treatment.  The VA 
examiner then quoted numerous post-service treatment records.  He 
also noted a July 2003 letter from Dr. FG, but commented that it 
only addressed the low back.  

Based on his review, the VA examiner in April 2009 indicated that 
the Veteran's primary diagnosis of the cervical spine was 
"thought to be" DJD at C5-6 and C6-7, with foraminal stenosis 
with impingement of exiting C6 spinal nerves and without 
radiculopathy.  The VA examiner opined that it is less likely as 
not that the Veteran's cervical structural pathology is caused by 
or the result of in-service events.  The VA examiner explained 
that there is not sufficient evidence to link the Veteran's ER 
neck complaints of October 1983 to the new findings.  

The Board finds that this VA examiner's conclusions are highly 
probative.  First, he performed four examinations, including 
three physical examinations.  Each time, the VA examiner reviewed 
the pertinent medical history, including the October 1983 ER 
treatment and the post-service records.  The examination reports 
establish that he was fully informed of the pertinent factual 
premises of the Veteran's case.  The VA examiner's opinions 
(rendered in March 2005, July 2005, and April 2009) are also 
highly probative because even after his repeated record review, 
he continued to conclude that the Veteran's current spine 
disability is not related to his service.  The VA examiner's 
opinions are clearly stated, as shown most recently in April 2009 
when he concluded that it is less likely as not that the 
Veteran's cervical structural pathology is caused by or the 
result of in-service events.  The VA examiner also fully 
supported his opinions by explaining in April 2009 that there was 
insufficient evidence to link the Veteran's October 1983 
complaints to the new findings.  In March 2005, the VA examiner 
concluded that the Veteran's symptomatology was more consistent 
with age- and occupation-related changes.  

In summary, the VA examiner was well aware of the factual 
premises of the case, but articulated his clear and unequivocal 
opinion that the Veteran's current neck disorder is not related 
to his service.  Because the VA examiner also based on his 
conclusions on sound reasoning, the VA examiner's opinions carry 
significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Tending to weigh in support of the Veteran's claim, the evidence 
includes a September 1997 letter from the Veteran's treating VA 
physician.  The physician wrote that the Veteran "suffers from 
chronic cervical . . . spine pain resulting from injuries 
sustained when the Veteran was 19 years old."  

Upon review, the Board finds that this physician's opinion 
carries little probative value.  First, it is not clear if the 
physician was fully aware of the pertinent factual premises of 
the case.  She wrote that she had been treating the Veteran for 
the past year.  This demonstrates that she was aware of the 
treatment history up to one year prior.  Prior to that time, 
however, she did not make clear whether she was aware of the 
circumstances of the claimed injuries.  Without more, the Board 
cannot conclude that the physician was fully and accurately aware 
of the pertinent history.  

In addition to the questionable factual basis of her conclusions, 
the probative value of the physician's September 1997 letter is 
significantly diminished because it is unclear if she was making 
an independent judgment as to the likely etiology of the 
Veteran's neck disorder or was simply restating the Veteran's own 
opinion that his current neck disorder resulted from earlier 
injuries.  A medical evaluation that is merely a recitation of a 
veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In fact, a mere transcription of lay history, unenhanced 
by any additional medical comment by the transcriber, does not 
become competent medical evidence merely because the transcriber 
is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

In summary, the September 1997 letter has some probative value in 
support of the Veteran's claim, but the probative value is 
severely diminished because the basis of the opinion unclear and 
is not supported by a reasoned analysis.  See Nieves-Rodriguez, 
22 Vet. App. at 304.

Also tending to support the claim is the report of an April 1997 
VA examination; however, this examiner's opinion likewise carries 
little probative value.  The Veteran informed the VA examiner of 
his history of neck pain during service, including treatment by a 
private physician.  This demonstrates that the VA examiner was 
generally aware of the pertinent history.  Unlike the November 
1998 VA examiner (including his subsequent examinations) and the 
June 1999 VA examiner, however, the April 1997 VA examiner did 
not actually review the October 1983 ER treatment records.  
Rather, he noted that the Veteran had "[a]pparently" been seen 
by a private physician, who diagnosed arthritis.  The Board 
points out that the circumstances of the October 1983 treatment 
are highly pertinent to the present issue.  The Board cannot 
conclude that the April 1997 VA examiner was fully aware of the 
pertinent factual premise of the case because it appears that 
entire pertinent record was not reviewed.  The Board also notes 
that as a medical opinion can be no better than the facts alleged 
by a veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

Further, the April 1997 VA examiner did not provide a clear 
opinion supported by a reasoned analysis.  Rather, he diagnosed 
the Veteran with having had a history of chronic pain involving 
the neck.  Although the opinion suggests that the VA examiner was 
attributing the neck pain to the Veteran's service complaints, it 
is unclear.  In other words, he implied, but did not clearly 
state that the "chronic" pain began during the Veteran's 
service, and the Board is unable to clearly discern if this was 
the VA examiner's opinion.  

In summary, the April 1997 VA examiner's opinion provides some 
support for the Veteran's claim, but it is based on an imprecise 
history and contains unclear conclusions.  Accordingly, it is 
found to have significantly diminished probative value.  See id.  

The record on appeal also includes a VA handwritten treatment 
note from April 1998, which reports an "old neck injury in 
service."  The treatment note also includes a notation of "Dx 
old injury to neck."  Similarly, the record contains a January 
1995 VA treatment note showing that the Veteran complained of 
chronic low back and neck pain, which were noted to have begun 
prior to 1983.  As with the September 1997 assessment, the April 
1998 and January 1995 treatment notes have limited probative 
value because an overall reading of the note demonstrates that 
these two assessments are simply a recitation of the Veteran's 
own assertions.  LeShore, 8 Vet. App. at 409.

Finally, the favorable medical evidence of record also consists 
of the reports of two private (non-VA) orthopedic examinations by 
a surgeon, Dr. FG, in August 2001 and in October 2009.  

In the first examination report in August 2001, the physician 
provided a detailed summary of the Veteran's pertinent in-service 
history, including the private treatment in October 1983.  In 
fact, the physician indicated that he reviewed copies of the 
contemporaneous treatment records.  The physician further noted 
the Veteran's assertions that he continued to have neck pain 
following his discharge.  The private physician also performed a 
physical examination and neurologic examination, and then 
documented a review of the medical records, citing specific 
treatment records.  The physician summarized that the Veteran's 
"service connected injury has resulted in his current" lumbar 
spine disability.  As with the April 1997 VA examiner, the 
private physician implied, but did not state, an opinion 
regarding the likely etiology of the Veteran's cervical spine 
disorder.  Rather, the physician simply wrote that that the neck 
disability warranted a 10 percent rating.  Without a clear 
opinion, the physician's August 2001 report has little probative 
value with regard to the present claim.  See Nieves-Rodriguez, 22 
Vet. App. at 304.

In an October 2009 report of examination, the same private 
physician again documented a detailed summary of the pertinent 
history, including the Veteran's report of working as part of a 
crew during service where his duties involved unloading ships.  
This included, according to the Veteran, lifting objects up to 
200 pounds without assistive equipment.  The Veteran indicated 
that he first started having pain, including pain at the base of 
the neck, in the winter of 1981.  He saw a medical corpsman, who 
gave him exercises to do; no tests or studies were performed, and 
he was given no medication.  These symptoms continued, and in 
1983, while home on leave, the Veteran consulted a private 
physician.  His symptoms had persisted up to the present.  The 
Veteran's post-service work history involved 14 years working in 
textile mills

The private physician in October 2009 also noted that the 
Veteran's pain was initially described as extending from the low 
back to the neck without radiation to the upper extremities, but 
starting in the early 1990s, there were symptoms in the upper 
extremities.  In further review of the pertinent medical history, 
the physician cited results of VA and private treatment from 
November 1983 up to the April 2009 VA examination.  The physician 
then documented the Veteran's current complaints of pain, 
including radiation of pain into the upper extremities, and the 
results of his prior physical examination performed in August 
2001 and an August 2001 CT scan.  The physician also performed a 
thorough physical examination.

Based on the results of the examination, the private physician in 
October 2009 diagnosed cervical spine DDD with chronic cervical 
pain.  With regard to the etiology of the disorder, the physician 
wrote that, in his opinion, there is a substantial causal nexus 
between the Veteran's heavy physical labor during service.  In 
support, he noted that the Veteran reported his symptoms to a 
medical corpsman in-service, and sought treatment at a private 
hospital while still on active duty.  In addition, the Veteran 
has a well-documented history of treatment beginning from the 
early 1990s to the present.  Anatomical studies have documented 
cervical intervertebral disc and facet joint changes.  The 
physician also indicated that he reviewed the conclusions of the 
April 2009 VA examiner, but did not agree with the VA examiner's 
conclusions.  He reiterated that it was his opinion that the 
Veteran's cervical spine disorder and present symptoms are 
causally connected and related to injuries occurring during the 
Veteran's in-service work.  He opined that it is "medically 
probable and reasonable that" the Veteran's current symptoms 
"were initiated and evolved to the present time as a consequence 
of the heavy manual physical labor" of the Veteran's active 
service.  

Upon review, the Board finds that the private physician's October 
2009 opinion is probative as it was based on a review of the 
pertinent factual premises of the case.  Nonetheless, the 
physician's opinion was not based on a complete record review.  
Whereas he cited the October 1983 treatment records in his August 
2001 report, he did not cite them in the October 2009 opinion.  
The Board points out that the physician cited numerous other 
specific treatment records as part of his review, but did not 
list the October 1983 treatment records.  As indicated, the 
specific details of the October 1983 treatment are highly 
pertinent.  Therefore, although the private physician was 
generally aware of the Veteran's October 1983 treatment, his 
opinion has diminished probative value due to not having reviewed 
the actual contemporaneous records at the time of his October 
2009 opinion.  Otherwise, the physician clearly stated his 
opinion and provided a reasoned analysis.  Id.

In summary, the record, as shown, contains some medical evidence 
supporting the Veteran's claim and some medical evidence weighing 
against the Veteran's claim.  Overall, the Board finds that 
private physician's October 2009 opinion is outweighed by the 
opinions of two VA examiner's who provided highly probative 
opinions, but who determined that the Veteran's current neck 
disability could not be related to his in-service complaints.  

After careful consideration, the Board has found that the most 
probative evidence consists of the June 1999 VA examiner's 
opinion and the opinion of the second VA examiner who first 
examined the Veteran in November 1998 (with later examinations 
and opinions in February 1999, March 2005, July 2005, and April 
2009).    

The Veteran has also offered extensive lay statements in support 
of his claim.  For instance, he testified at three Board 
hearings, during which he explained that he first had symptoms 
in-service while hauling heavy cables, followed by continuous 
symptoms after discharge.  The record also contains extensive VA 
and private treatment records, plus SSA records, showing that the 
Veteran consistently attributed his neck complaints to heavy 
lifting during his active service.  For instance, in an April 
1999 letter, a private physician wrote that the Veteran had had 
back problems existing for many years, which the Veteran 
"thinks" started during his active service when he had to do a 
lot of lifting; he had had problems ever since then.  Similarly, 
a December 1999 treatment note from a different private physician 
shows that the Veteran complained of neck pain starting in 
service, then aggravated after service while doing a "good deal 
of heavy work", including working in a meat market and a textile 
plant.

The Board emphasizes that the Veteran's assertions constitute 
competent evidence of his in-service and post-service 
symptomatology.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494. However, such report must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  As discussed above, in this case, the most 
probative medical evidence weighs against the Veteran's 
assertions.  Further, questions as to etiological relationship 
between neck complaints and the subsequent development of 
arthritis and disc disease  are not matters capable of lay 
observation, nor are they the type of medical questions for which 
lay evidence is competent evidence.  Accordingly, the Veteran's 
lay statements are outweighed by the highly probative VA 
examiners' opinions.  See Davidson, 581 F.3d at 1316; Jandreau, 
492 F.3d at 1376-77.

The Board also points out that the Veteran's assertions are of 
questionable credibility.  For instance, a VA neurologist in 
November 2000 examined the Veteran and noted his neck pain since 
service.  Despite the Veteran's complaints, the VA neurologist 
witnessed the Veteran easily lift his leg and put on his socks 
and shoes, resting his calves on his knees.  The VA neurologist 
felt that the Veteran's complaints of severe back pain were quite 
inconsistent with his ability to put on his socks and shoes. A 
private neurologist in December 2000 similarly found very little 
in way of objective abnormalities despite the Veteran's 
complaints.  As indicated, the November 1998 VA examiner provided 
a similar assessment.  Although the Board finds that the 
Veteran's assertions are generally credible, this evidence calls 
into question the reliability of his earlier complaints of neck 
pain.  See Wood, 1 Vet. App. at  193.  See also Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness).  

In summary, the Board finds, after careful review of the entire 
record, that the weight of the competent, probative evidence is 
against the Veteran's claim of service connection for cervical 
spine disability.  The evidence does not demonstrate that the 
Veteran's arthritis had its onset in service or the disability 
was manifest to a degree of 10 percent or more within one year of 
his service separation from active service.  Moreover, the weight 
of the competent, medical opinion evidence establishes that 
current cervical spine disability is not medically related to 
service.  

Under these circumstances, the claim on appeal must be denied.  
In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for cervical spine disability is denied.



			
	MICHAEL E. KILCOYNE		       KAREN J. ALIBRANDO            
	 Veterans Law Judge,			Veterans Law Judge,
	Board of Veterans' Appeals	          Board of Veterans' Appeals



_________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


